Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions+
Applicant's election without traverse of Group I, claims 1-6, in the re ply filed on February 5, 2020 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or Iinking claim. Election was made without traverse in the reply filed on February 5, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubayashi et al. (US 3,860,220).
Matsubayashi et al. (US 3,860,220) teaches a ripening and extruding device (fig. 1) with series screw rods, characterized that:
the device comprises a first-level screw rod self-ripening extruding machine 50a and a second-level screw rod thread-extruding machine 50b,
the first-level screw rod self-ripening extruding machine 50a comprises a first-level barrel 2, which comprises a first-level feeding inlet at one end and a first-level discharging outlet at the other end (fig. 1), the first-level barrel 2 is provided with a self-ripening screw rod 1 of the series screw rods inside, which is coupled to a driving device I (6a, 6b) at one end (fig. 1);
the second-level screw rod thread-extruding machine 50b comprises a second-level barrel 4, which comprises a second-level feeding inlet at one end and a second-level discharging outlet at the other end (fig. 1), the second-level barrel 4 is provided with a thread-extruding screw rod 3 of the series screw rods inside, which is coupled to a driving device II (7a,7b),
the first-level discharging outlet is coupled to the second-level feeding inlet (fig. 1, outlet of 50a
is coupled to inlet of 50b);
(Claim 2) the driving device I comprises a motor 6a and a reduction gearbox 6b, and the motor 6a is coupled to the reduction gear box 6b, which is coupled to the one end of the self-ripening screw rod 1 (col. 3, lines 9-12);
(Claim 3) the driving device II comprises a motor 7a and a reduction gearbox 7b, and the motor 7a is coupled to the reduction gear box 7b, which is coupled to one end of the thread-extruding screw rod 3 (col.3, lines 14-20); and

As to the claim recitation, "for rice noodles production", such recitation relates to the intended use of the apparatus and does not further limit the structure of the claimed apparatus.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  See MPEP 2115.  
Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama (US 4,764,020).
Moriyama (US 4,764,020) teaches a ripening and extruding device (figs. 1-5) with series screw rods characterized that:
the device comprises a first-level screw rod self-ripening extruding machine and a second-level screw rod thread-extruding machine (figs. 1-5),
the first-level screw rod self-ripening extruding machine comprises a first-level barrel 1, which comprises a first-level feeding inlet 2 at one end and a first-level discharging outlet (not labeled but shown adjacent to flange 3 in figs. 1-3, 5) at the other end, the first-level barrel 1 is provided with a self-ripening screw rod 4, 5, 15, 16 of the series screw rods inside, which is coupled to a driving device I (12,14) at one end;

(Claim 4) characterized that, the self-ripening screw rod 4, 5, 15, 16 and the thread-extruding screw 23 rod may be single-screw rods or double-screw rods (figs. 1-3, 5); and
(Claim 6) characterized that, the first-level discharging outlet (not labeled but shown adjacent to flange 3 in figs. 1-3, 5) and the second-level feeding inlet 30, 33 are both funnel-shaped openings (figs. 1-5).  As to the claim recitation, "for rice noodles production", such recitation relates to the intended use of the apparatus and does not further limit the structure of the claimed apparatus.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  See MPEP 2115.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under35 U.S.C. 103 as being unpatentable over Moriyama (US 4,764,020) in view of Matsubayashi et al. (US 3,860,220).
Moriyama (US 4,764,020) discloses the device substantially as claimed, as mentioned above, and further wherein:
(Claim 2) the driving device I comprises a motor I (14) and a speed reduction device 12, and the motor 14 is coupled to the speed reduction device 12 (fig. 1), which is coupled to the one end of the self-ripening screw rod 4, 5, 15, 16 (fig. 1); and
(Claim 3) the driving device II comprises a motor II (col. 2, lines 47-48, "motor") and a speed reduction device 25, and the motor II is coupled to the speed reduction device 25, which is coupled to one end of the thread-extruding screw rod (fig. 1; col. 2, lines 47-48, the screw rod 25 is rotated by a motor through the speed reduction device 25).

Matsubayashi et al. (US 3,860,220) is applies as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the speed reduction device of Moriyama (US 4,764,020) to be a reduction gearbox, as disclosed by Matsubayashi et al. (US 3,860,220), because such a modification is known in the art and would provide an alternative configuration for the speed reduction device known to be operable in the art for operating an extrusion screw rod.
Claim 5 is/are rejected under 3 5 U.S.C. 103 as being unpatentable over either Moriyama (US 4,764,020) or Matsubayashi et al. (US 3,860,220), and further in view of Nunn (US 4,925,313).
Moriyama (US 4,764,020) and Matsubayashi et al. (US 3,860,220) each disclose the device substantially as claimed, except for thread on the said self-ripening screw rod and the thread-extruding screw rod being equal or unequal in length.
Nunn (US 4,925,313) discloses that increasing the barrel Iength-to-diameter ratio of an extruder increases the residence time of the material within an extruder screw to achieve better mixing and temperature uniformity (col. 1, lines 52-58).  Thus, the screw length determines material residence time which is related to the mixing and temperature of the material.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of either Moriyama (US 4,764,020) or Matsubayashi et aI. (US 3,860,220) such that thread on the self-ripening screw rod and the thread-extruding screw rod are equal or unequal in length because such lengths would have been found in finding lengths that provide desired residence times to achieve the desired mixing and temperature of the material in view of the teachings of Nunn (US 4,925,313).
Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. 
Applicant argues that Matsubayashi is directed towards an extruder for non-expandable resins. Matsubayashi, Abstract. The Office relies on Fig. 1 of Matsubayashi to allegedly teach the “first-level screw rod self-ripening extruding machine.” Office Action, p. 4. Corresponding portions discussing Fig. 1 of Matsubayashi state in part that “[t]he first section 50a includes a first extruding screw 1 of relatively small diameter which operates in a small diameter first cylinder 2. The cylinder 2 has an inlet at one end connected to a hopper 15 for the infeed of the resin material in powder form, for example.” Matsubayashi, Col. 3, lines 4-9. Matsubayashi thus discusses use of an extruding screw within a cylinder. However, the extruding screw 1 in Matsubayashi is not a self-ripening extruding screw. 
The Examiner respectfully disagrees.  As understood by the Examiner from the original specification, “ripening” and “self-ripening” relate to the processing of the extrusion material.  An extrusion material is considered “ripe” when it receives the desired amount of processing in the first-level screw rod self-ripening extruding machine prior to being fed into the second-level screw rod thread-extruding machine.  The first-level screw rod extruding machine of Matsubayashi is capable providing a desired amount of processing of the extrusion material prior to being fed into the second-level screw rod thread-extruding machine, and, thus, is capable of ripening the extrusion material.  It should be noted that “ripening” is dependent upon the material to be extruded and the desired amount of processing to be considered “ripe”.   The instant apparatus claims are not limited to a specific extrusion material or to a specific amount of processing, other than what is desired to be considered “ripe”.  Since the extruding machine of Matsubayashi is capable of extruding various materials and is capable of various amounts of desired processing, such extruding machine is capable of ripening extrusion materials.  Furthermore, the recitations of “ripening” and “self-ripening” relate to the 
Applicant argues that, for example, Matsubayashi goes on to further state that “[t]he unexpandable synthetic resin material is fed from the hopper 15 into the first extruding section where it is melted and blended and finally extruded from the discharge end of the second section 50b.” Id. at Col. 3, lines 41 - 44. As can be seen from the above, the system of Matsubayashi does not ripen the non-expandable resins, and instead melts the resin at the first section 50a.  
The Examiner respectfully disagrees.  As mentioned above, ripening an extrusion material depends on the amount of processing where the extrusion material is considered ripe.  The original specification does NOT disclose that ripening cannot include melting and blending.  For Matsubayashi, the extrusion material is processed and considered ripe when it is melted and blended because the desired amount of processing will enable the extrusion material to be melted and blended.
Applicant argues that, in contrast, the Application-As-Published states in part that “[t]he invention has reasonable structure, stable performance, high extruding intensity and long service life. The ripening extruding strength is increased and the shearing force is enhanced by using the invention to produce rice noodles.” Application-As-Published, [0014], Matsubayashi therefore fails to teach or suggest “a first-level screw rod self-ripening extruding machine” as recited in independent claim 1.
The Examiner respectfully disagrees.  Such arguments do not appear to be commensurate in scope with the claims which are NOT limited to producing rice noodles.  Further, Matsubayashi recites all the structural limitations of claim 1, and thus is capable of such recited benefits.
Applicant argues that Moriyama is generally directed towards an extruding machine for viscous liquids. Moriyama, Abstract.  The Office relies on components 4, 5, 15, and 16 of Moriyama’s Fig. 1 to allegedly teach a first-level screw rod self-ripening extruding machine.  Office Action, p. 
The Examiner respectfully disagrees.  As understood by the Examiner from the original specification, “ripening” and “self-ripening” relate to the processing of the extrusion material.  An extrusion material is considered “ripe” when it receives the desired amount of processing in the first-level screw rod self-ripening extruding machine prior to being fed into the second-level screw rod thread-extruding machine.  The first-level screw rod extruding machine of Moriyama is capable providing a desired amount of processing of the extrusion material prior to being fed into the second-level screw rod thread-extruding machine, and, thus, is capable of ripening the extrusion material.  It should be noted that “ripening” is dependent upon the material to be extruded and the desired amount of processing to be considered “ripe”.   The instant apparatus claims are not limited to a specific extrusion material or to a specific amount of processing, other than what is desired to be considered “ripe”.  Since the extruding machine of Moriyama is capable of extruding various materials and is capable of various amounts of desired processing, such extruding machine is capable of ripening extrusion materials.  Moriyama discloses processing viscous liquids obtained by kneading plastic or rubber (col. 1, lines 7-10).  The original specification does NOT disclose that ripening cannot include .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.L/               Examiner, Art Unit 1744                                                                                                                                                                                         
/XIAO S ZHAO/               Supervisory Patent Examiner, Art Unit 1744